Citation Nr: 1718654	
Decision Date: 05/26/17    Archive Date: 06/05/17

DOCKET NO.  13-19 039	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Kristina Vasold, Esq.


ATTORNEY FOR THE BOARD

S. Schlack, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from August 2000 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from August 2000 to August 2004.

2.  In January 2017, prior to the promulgation of a decision in the appeal, the Board received the Veteran's written notification dated in December 2016 that a withdrawal of this appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal for an increased rating in excess of 50 percent on service connected PTSD and for service connection for right ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

The Veteran's authorized representative submitted a letter dated December 22, 2016 indicating that the Veteran wanted to withdraw his request for hearing and his June 2013 substantive appeal (VA Form 9) regarding the issues of entitlement to an increased rating on service connected PTSD and entitlement to service connection for right ear hearing loss.  

As the Veteran withdrew his appeal, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal for an increased rating in excess of 50 percent for PTSD and for service connection for right ear hearing loss is dismissed.



		
J.W. FRANCIS
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


